ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_09_FR.txt.       OPINION INDIVIDUELLE DE M. LE JUGE YUSUF

raduction]

La Cour a par trop limité la portée de la question posée par l’Assemblée géné-
 e — En elles-mêmes, les déclarations d’indépendance ne sont pas régies par le
oit international — Ce sont les revendications qu’elles expriment et les pro-
 sus qu’elles déclenchent qui peuvent relever de ce droit — La Cour aurait pu
 sir l’occasion qui lui était donnée de préciser la portée et le contenu normatif
  droit à l’autodétermination dans sa conception postcoloniale — Le droit
ernational désapprouve la fragmentation des Etats existants mais confère
 tains droits aux peuples, groupes et individus, notamment le droit à disposer
 ux-mêmes — Le droit à l’autodétermination, dans sa conception postcolo-
 le, est consacré dans des conventions et instruments importants — L’autodé-
 mination doit le plus souvent être exercée à l’intérieur des frontières des Etats
 stants — Le droit international peut, dans certaines circonstances exception-
 les, fonder une revendication d’autodétermination externe — La Cour aurait
  déterminer si la situation particulière du Kosovo était assimilable à des cir-
nstances exceptionnelles — D’autres instances n’ont pas craint d’analyser les
nditions auxquelles devaient satisfaire les revendications d’autodétermination
 erne — Les critères à prendre en considération comprennent l’existence
 ne discrimination et de persécutions, et le déni de structures politiques auto-
mes — Ces pratiques doivent être dirigées contre un groupe racialement ou
 niquement distinct — Une décision d’intervention du Conseil de sécurité peut
nstituer un critère supplémentaire — Tous les recours permettant de réaliser
utodétermination au plan interne doivent avoir été épuisés pour que l’autodé-
 mination puisse être exercée au plan externe.
Les pouvoirs législatifs dont est investi le représentant spécial du Secrétaire
néral ne lui ont pas été conférés pour qu’il promulgue des règles et principes
 droit international — Les règlements de la MINUK demeurent partie d’une
 islation territoriale adoptée uniquement pour l’administration du territoire
nsidéré — Le cadre constitutionnel ne fait pas partie du droit international
 Une déclaration d’indépendance émanant des institutions provisoires d’admi-
 tration autonome ne pouvait être considérée comme ultra vires qu’au regard
  droit interne du Kosovo.


                              I. INTRODUCTION

1. Bien que je souscrive globalement à l’avis de la Cour, et que j’aie
té en faveur de tous les paragraphes du dispositif, j’ai de graves réser-
s quant au raisonnement de la Cour sur d’importants aspects de l’avis.

2. Tout d’abord, en interprétant la question que lui a posée l’Assem-
ée générale, la Cour dit qu’il « s’agit … de savoir si le droit international
 plicable interdisait ou non la déclaration d’indépendance » (par. 56).
 tte lecture de la question posée est, selon moi, par trop étroite et res-

                                                                             219

ctive. La déclaration d’indépendance du Kosovo est l’expression d’une
vendication de la qualité d’Etat distinct, et fait partie du processus de
éation d’un nouvel Etat. L’Assemblée générale a demandé à la Cour de
 prononcer sur la conformité au droit international de l’acte accompli
 r les représentants du peuple du Kosovo en vue de créer ce nouvel Etat
ns le consentement de l’Etat parent. En d’autres termes, la Cour était
 ée de dire si le processus par lequel le peuple du Kosovo cherchait à
éer son propre Etat violait le droit international ou s’il pouvait être
nsidéré comme conforme à celui-ci parce que le peuple du Kosovo,
mpte tenu des circonstances particulières propres à ce territoire, aurait
  titulaire d’un droit positif. Ainsi, en limitant la portée de la question
   point de savoir si le droit international interdisait la déclaration
 ndépendance en tant que telle, la Cour a vidé cette question d’une
 nne partie de sa substance. Je développerai ces points dans la section II
après.

3. Ma deuxième réserve concerne l’inclusion par la Cour du cadre
nstitutionnel pour une administration intérimaire du Kosovo établi
us les auspices de la Mission d’administration intérimaire des
ations Unies au Kosovo (MINUK) parmi les instruments juridiques
 plicables au regard desquels apprécier la licéité de la déclaration d’indé-
ndance du 17 février 2008. Selon moi, ce cadre constitutionnel ne fait
 s partie du droit international. Lorsqu’il adoptait des lois relatives à
dministration intérimaire du Kosovo, le représentant spécial du Secré-
 re général de l’Organisation des Nations Unies (RSSG) tirait peut-être
    pouvoirs de la résolution 1244 du Conseil de sécurité des
ations Unies, mais il agissait avant tout en qualité d’administrateur ter-
orial de substitution, promulguant des règlements qui concernaient
clusivement le territoire du Kosovo et ne produisaient d’effets juridi-
 es qu’au plan interne. Tels sont les points que je développerai dans la
ction III.


        II. SENS ET PORTÉE DE LA QUESTION POSÉE À LA COUR

4. Selon son interprétation de la question posée par l’Assemblée géné-
e, la Cour ne s’est pas estimée tenue
  « de prendre parti sur le point de savoir si le droit international
  conf[érait] au Kosovo un droit positif de déclarer unilatéralement
  son indépendance, ni, a fortiori, sur le point de savoir si le droit
  international confère en général à des entités situées à l’intérieur
  d’un Etat existant le droit de s’en séparer unilatéralement » (avis
  consultatif, par. 56).
surément, la Cour n’a pas été invitée à se prononcer sur le second
int, qui est d’ordre général, mais je juge regrettable, pour les raisons
e je vais indiquer, qu’elle ait décidé de ne pas examiner le premier,

                                                                        220

 tamment en vue de déterminer si un droit à l’autodétermination pou-
it exister dans le cas particulier du Kosovo.
5. Premièrement, une déclaration d’indépendance n’étant pas en soi
gie par le droit international, point n’est besoin d’en évaluer la licéité,
  tant que telle, au regard de celui-ci. Ce sont les conséquences de cette
claration, et la prétention de créer un nouvel Etat qu’elle exprime, qui
 èvent du droit. Si cette prétention satisfait aux conditions prescrites
 r le droit international, en particulier dans les situations de décoloni-
 ion ou dans le cas de peuples soumis à la sujétion, la domination et
xploitation étrangères, celui-ci peut l’encourager, mais, si elle est
ntraire au droit international, il peut la désapprouver, voire la déclarer
 cite, comme ce fut le cas avec la Rhodésie du Sud et le Katanga dans
  années soixante du siècle dernier. Deuxièmement, en cherchant à éta-
 r l’existence d’un droit, la Cour aurait pu contribuer à préciser la por-
   et le contenu juridique du droit à l’autodétermination dans sa concep-
 n postcoloniale, et son applicabilité au cas précis du Kosovo. Par le
 ssé, la Cour a œuvré à une meilleure compréhension du champ d’appli-
tion du droit à l’autodétermination dans les situations de décolonisa-
 n ou dans les cas de sujétion ou d’occupation étrangères. Elle aurait pu
alement saisir l’occasion qui lui était offerte de définir la portée et le
ntenu normatif du droit à l’autodétermination à l’ère postcoloniale, et
ntribuer ainsi, notamment, à prévenir les abus de ce droit important
 r des groupes cherchant à promouvoir les divisions ethniques et triba-
  au sein d’Etats existants.
6. Troisièmement, les revendications visant à obtenir la qualité d’Etat
 tinct formulées par des groupes ethniques ou d’autres entités à l’inté-
 ur d’un Etat peuvent donner naissance à des situations de conflit armé
 menacer non seulement la stabilité régionale, mais aussi la paix et la
curité internationales. Le fait que la Cour ait décidé de limiter son avis
 a question de savoir si la déclaration d’indépendance était en tant que
le interdite par le droit international, sans se prononcer sur la préten-
 n à l’autodétermination externe qui la sous-tend, peut être interprété à
rt, par tous les groupes ou entités séparatistes qui ont fait ou projettent
  faire des déclarations d’indépendance, comme légitimant ces déclara-
 ns en droit international. Quatrièmement, la Cour elle-même reconnaît
 e « la déclaration d’indépendance constitue une tentative de déterminer
finitivement le statut du Kosovo » (par. 114), mais ne se demande pas si
 te détermination unilatérale du statut final du Kosovo et la séparation
  celui-ci de l’Etat parent sont conformes au droit international, ques-
 ns implicitement posées par l’Assemblée générale dans sa demande.
7. Quant à la question de l’autodétermination proprement dite, il
nvient d’emblée de relever que le droit international désapprouve la
 gmentation des Etats existants et s’efforce de protéger leurs frontières
ntre les agressions et interventions étrangères. Il favorise également la
 bilité à l’intérieur des frontières étatiques, même si, eu égard à l’impor-
nce croissante qu’il accorde aux droits de l’homme et au bien-être des
uples, il s’intéresse de près aux atrocités, persécutions, actes de discri-

                                                                        221

 nation et crimes contre l’humanité pouvant y être commis. Il soulève
ors quelque peu le voile de la souveraineté pour conférer aux peuples,
oupes et individus exposés à de tels actes certains droits internationa-
ment protégés, et imposer des obligations aux Etats dont ils sont les res-
rtissants ainsi qu’aux autres Etats. Le droit à l’autodétermination, en
 rticulier dans sa conception postcoloniale, est l’un de ces droits.
 8. Il n’est pas, dans ce contexte, inutile de rappeler que, avec la fin du
lonialisme, le droit à l’autodétermination n’est pas devenu une notion
 idique d’intérêt simplement historique, pas davantage qu’il n’a épuisé
n rôle en droit international. Il a de fait acquis un regain d’importance
 ur avoir été consacré dans les deux pactes relatifs aux droits de
 omme de 1966, dans la déclaration de 1970 sur les relations amicales
éclaration relative aux principes du droit international touchant les
 ations amicales et la coopération entre les Etats conformément à la
harte des Nations Unies, résolution 2625 (XXV) de l’Assemblée géné-
 e des Nations Unies, annexe, Documents officiels de l’Assemblée géné-
 e, vingt-cinquième session, supplément no 28, Nations Unies, doc. A/
 17, p. 121 (1970)), l’acte final d’Helsinki (acte final de la conférence sur
  sécurité et la coopération en Europe, 1er août 1975, ILM, vol. 14,
 1292 (déclaration d’Helsinki), la charte africaine des droits de l’homme
 des peuples et la déclaration et le programme d’action de Vienne adop-
   par la conférence mondiale sur les droits de l’homme (déclaration de
enne, conférence mondiale sur les droits de l’homme, Vienne, 14-25 juin
 93, Nations Unies, doc. A/CONF.157/24 (première partie), p. 20
993)). C’est un droit qui peut être exercé continûment, en particulier
 ns le cadre d’une relation entre les peuples et leur propre Etat.
 9. Selon cette conception postcoloniale, le droit à l’autodétermination
ouve principalement à s’exercer sous diverses formes et manifestations à
ntérieur des frontières des Etats existants, en particulier en tant que
oit de l’ensemble de la population d’un Etat à déterminer son destin
 litique, économique et social et à choisir un gouvernement représenta-
   mais aussi en tant que droit d’une partie définie de la population, que
 tinguent certaines caractéristiques raciales ou ethniques, à participer à
 vie politique de l’Etat, à être représentée dans la gestion des affaires
 bliques et à ne pas faire l’objet de discrimination. Ces droits, qui doi-
nt être exercés à l’intérieur de l’Etat dans lequel vit la population ou le
oupe ethnique considéré et constituent ainsi des droits à l’autodétermi-
 tion interne, offrent aux peuples concernés diverses possibilités à l’inté-
 ur des frontières de l’Etat, sans pour autant menacer la souveraineté de
 ui-ci.
 10. En revanche, les revendications d’autodétermination externe for-
ulées par des groupes ethniquement ou racialement distincts constituent
   défi pour le droit international ainsi que pour l’Etat visé, et le plus
uvent pour l’ensemble de la communauté des Etats. Le droit interna-
 nal — celui-ci ne saurait être nié — ne prévoit pas de droit positif
néral qui habiliterait tous les groupes ethniquement ou racialement dis-
 cts vivant à l’intérieur d’Etats existants à se constituer un Etat à part,

                                                                         222

 r opposition au droit spécifique d’autodétermination externe qu’il
connaît aux peuples de territoires non autonomes et aux peuples sou-
 s à la sujétion, la domination et l’exploitation étrangères. Ainsi, un
oupe racialement ou ethniquement distinct qui vit à l’intérieur d’un
 at, même s’il peut être qualifié de peuple aux fins de l’autodétermina-
 n, ne bénéficie pas d’un droit de sécession unilatéral pour la seule rai-
n qu’il souhaite créer son propre Etat, quand bien même ce souhait
  ait celui de tous les membres du groupe. L’existence d’un tel droit
néral en droit international réduirait à néant la souveraineté et l’inté-
 té territoriales des Etats et entraînerait des conflits sans fin ainsi que le
 aos dans les relations internationales.
 11. Cela ne signifie toutefois pas que le droit international refuse de
nir compte de la situation critique de ces groupes, en particulier dans les
s où l’Etat non seulement leur dénie l’exercice de leur droit à l’autodé-
 mination interne (tel qu’exposé ci-dessus), mais les soumet à des dis-
 minations, des persécutions et des violations flagrantes des droits de
 omme ou du droit humanitaire. Dans ces circonstances exceptionnel-
 , le droit des peuples à l’autodétermination peut fonder une prétention
constituer un Etat distinct dès lors que cette prétention satisfait aux
 nditions prescrites par le droit international, dans une situation donnée
 compte tenu du contexte historique. Ces conditions peuvent être dédui-
  de divers instruments, notamment la déclaration relative aux principes
   droit international touchant les relations amicales et la coopération
 tre les Etats conformément à la Charte des Nations Unies, qui, comme
déclare la Cour au paragraphe 80 de son avis consultatif, reflète le droit
 ernational coutumier. La déclaration énonce, corollairement au prin-
pe de l’égalité de droits des peuples et de leur droit à disposer d’eux-
êmes, la clause de sauvegarde suivante :
      « Rien dans les paragraphes précédents ne sera interprété comme
   autorisant ou encourageant une action, quelle qu’elle soit, qui
   démembrerait ou menacerait, totalement ou partiellement, l’intégrité
   territoriale ou l’unité politique de tout Etat souverain et indépendant
   se conduisant conformément au principe de l’égalité de droits et du
   droit des peuples à disposer d’eux-mêmes énoncé ci-dessus et doté
   ainsi d’un gouvernement représentant l’ensemble du peuple apparte-
   nant au territoire sans distinction de race, de croyance ou de cou-
   leur. »
12. Cette disposition indique clairement que, aussi longtemps qu’un
at souverain et indépendant respecte le principe de l’égalité de droits et
 droit des peuples à disposer d’eux-mêmes, son intégrité territoriale et
n unité nationale ne doivent faire l’objet d’aucune menace ni atteinte.
 e protège donc d’abord, en lui donnant la priorité, l’intégrité territo-
 le des Etats et vise à éviter la fragmentation ou la désintégration de
ux-ci sous l’action de forces séparatistes. Toutefois, in fine, cette clause
 sauvegarde donne à penser que, si un Etat ne se comporte pas confor-
ément au principe de l’égalité de droits et du droit des peuples à dispo-

                                                                          223

   d’eux-mêmes, une situation exceptionnelle peut se faire jour, dans le
dre de laquelle un groupe ethniquement ou racialement distinct, auquel
utodétermination interne est déniée, peut revendiquer un droit d’auto-
termination externe ou de sécession pouvant effectivement mettre en
 estion l’unité territoriale et la souveraineté de l’Etat.
13. Certes, la situation du Kosovo est particulière à de nombreux
ards. C’est dans le contexte de son histoire et de son caractère particu-
rs que la question posée par l’Assemblée générale aurait dû être traitée.
   dissolution violente de la Yougoslavie, le retrait de son autonomie au
osovo par les autorités serbes, le nettoyage ethnique et les crimes contre
 umanité au Kosovo exposés dans le jugement Milutinović du TPIY (Le
ocureur c. Milan Milutinović et consorts, jugement du 26 février 2009),
nsi que la longue période pendant laquelle les Nations Unies ont admi-
 tré le Kosovo, le séparant de facto de la Serbie pour protéger sa popu-
 ion et le doter d’institutions d’administration autonome, sont des
ractéristiques particulières qui peuvent ne pas exister ailleurs. La Cour
e-même a eu l’occasion, en juin 1999, d’évoquer « le drame humain, les
rtes en vies humaines et les terribles souffrances que connaît le
osovo… » (Licéité de l’emploi de la force (Yougoslavie c. Belgique),
 sures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil
99 (I), p. 131, par. 16). Etant donné le contexte particulier, la Cour
ait à mon avis suffisamment d’éléments pour rechercher si la situation
  Kosovo constituait le type de circonstances exceptionnelles de nature
  ransformer un droit à l’autodétermination interne en un droit de se
nstituer en Etat distinct de l’Etat parent.
14. Cette question a été examinée dans d’autres instances. C’est ainsi
 e la commission africaine des droits de l’homme et des peuples a analysé
mme suit l’absence de telles circonstances exceptionnelles dans le cas du
atanga (RDC), dans l’affaire Congrès du peuple katangais c. Zaïre :
     « En l’absence de preuve tangible à l’appui des violations des
  droits de l’homme à tel point qu’il faille mettre en cause l’intégrité
  territoriale du Zaïre et en l’absence de toute preuve attestant le refus
  au peuple katangais du droit de participer à la direction des affaires
  publiques conformément à l’article 13 1) de la Charte africaine, la
  Commission maintient que le Katanga est tenu d’user d’une forme
  d’autodétermination qui soit compatible avec la souveraineté et
  l’intégrité territoriale du Zaïre. » (Affaire 75/92, Congrès du peuple
  katangais c. Zaïre, p. 1.)
  d’autres termes, la commission a estimé que le peuple katangais devait
ercer son droit à l’autodétermination à l’intérieur de l’Etat dans lequel
vivait, sauf s’il pouvait être clairement établi qu’il était victime de gra-
s violations des droits de l’homme de la part du Gouvernement du
 ïre et que son droit de participer à la direction des affaires publiques
  était dénié.
15. De même, la Cour suprême du Canada, dans l’affaire du Renvoi
 atif à la sécession du Québec, tout en admettant qu’un droit à l’auto-

                                                                        224

termination externe pouvait exister lorsqu’un peuple était empêché
exercer utilement son droit à l’autodétermination à l’intérieur de l’Etat
 nt il faisait partie, a conclu comme suit :
      « Un Etat dont le gouvernement représente l’ensemble du peuple
   ou des peuples résidant sur son territoire, dans l’égalité et sans dis-
   crimination, et qui respecte les principes de l’autodétermination dans
   ses arrangements internes, a droit au maintien de son intégrité terri-
   toriale en vertu du droit international et à la reconnaissance de cette
   intégrité territoriale par les autres Etats. Le Québec ne constitue pas
   un peuple colonisé ou opprimé, et on ne peut pas prétendre non plus
   que les Québécois se voient refuser un accès réel au gouvernement
   pour assurer leur développement politique, économique, culturel et
   social. » (Renvoi par le Gouverneur en conseil au sujet de certaines
   questions ayant trait à la sécession du Québec du reste du Canada,
   [1998] 2 R.C.S. 217 ; 161 D.L.R. (4e) 385 ; 115 Int. Law Reps. 536),
   par. 154.)
 16. Pour déterminer si une situation particulière constitue un cas excep-
  nnel pouvant légitimer une revendication d’autodétermination externe,
 rtains critères doivent être pris en considération, comme l’existence de
  criminations à l’encontre d’un peuple, la persécution de celui-ci en rai-
 n de ses caractéristiques raciales ou ethniques, ou le déni de structures
  litiques autonomes et d’accès à la gestion des affaires publiques. Une
 cision d’intervenir prise par le Conseil de sécurité peut aussi être un
  tère lorsqu’il s’agit de chercher s’il existe des circonstances exception-
 lles de nature à légitimer les revendications d’autodétermination externe
manant de peuples auxquels est refusé l’exercice du droit à l’autodéter-
  nation à l’intérieur de l’Etat dans lequel ils vivent. Néanmoins, même
 ns de telles circonstances exceptionnelles, le peuple concerné n’a pas
 tomatiquement le droit de se constituer un Etat distinct. Tous les
cours internes permettant la réalisation de l’autodétermination à l’inté-
  ur de l’Etat doivent avoir été épuisés pour que la question puisse être
 ustraite à la juridiction interne de l’Etat qui exerçait jusque-là sa sou-
 raineté sur le territoire où ce peuple vit. Le rôle de la communauté
  ernationale, et en particulier du Conseil de sécurité et de l’Assemblée
 nérale, est à cet égard d’une importance capitale.
 17. Dans le cas particulier du Kosovo, l’Assemblée générale avait sol-
 ité l’avis consultatif de la Cour sur la conformité au droit international
   la déclaration d’indépendance, ce qui impliquait à mon avis qu’il y
 ait lieu de déterminer si la situation particulière de ce territoire, compte
nu de son histoire et des événements récents ayant abouti à son admi-
  tration intérimaire par l’Organisation des Nations Unies et à sa décla-
  ion d’indépendance, pouvait habiliter son peuple à prétendre se cons-
 uer en Etat distinct sans le consentement de l’Etat parent. La Cour
 ait ainsi une occasion unique d’apprécier, dans une situation particu-
 re et concrète, les conditions juridiques qui doivent être remplies pour
  e naisse un tel droit à l’autodétermination et qu’une revendication de

                                                                         225

paration soit légitimée. Elle n’a malheureusement pas saisi cette occa-
 n, qui lui aurait permis de préciser la portée et le contenu normatif du
oit à l’autodétermination externe dans sa conception postcoloniale, et
 contribuer ainsi, entre autres, à prévenir des revendications d’indépen-
nce injustifiées qui peuvent être des facteurs d’instabilité et de conflit
ns diverses régions du monde.


    III. LE CARACTÈRE JURIDIQUE DES RÈGLEMENTS DE LA MINUK

 18. Au paragraphe 88 de son avis consultatif, la Cour fait observer
 e : « [l]e cadre constitutionnel tient sa force obligatoire du caractère
 ntraignant de la résolution 1244 (1999) et, partant, du droit internatio-
 l. En ce sens, il revêt donc un caractère juridique international. » Par
  te affirmation, elle confond la source du pouvoir de promulguer des
glements au Kosovo et la nature de ces règlements. Les administrations
 ernationales sont appelées à agir à un double titre lorsqu’elles exercent
ur pouvoir réglementaire. Bien qu’elles agissent sous l’autorité d’insti-
  ions internationales comme l’Organisation des Nations Unies, les règle-
ents qu’elles adoptent relèvent de l’ordre juridique interne du territoire
 us administration internationale. Les pouvoirs législatifs dont le repré-
ntant spécial du Secrétaire général au Kosovo est investi par la résolu-
 n 1244 ne lui sont pas conférés pour promulguer des règles et principes
  idiques internationaux, mais pour légiférer au Kosovo et adopter des
 s et règlements applicables exclusivement au plan interne. Que l’exer-
 e de ses fonctions législatives par le représentant spécial du Secrétaire
 néral puisse être soumis au contrôle du droit international, ou que ces
nctions puissent découler de pouvoirs qui lui sont conférés par une
  olution du Conseil de sécurité, ne fait pas de ces règlements des règles
    droit international aux fins de la question posée à la Cour par
Assemblée générale.
 19. Le cadre constitutionnel promulgué par le représentant spécial du
 crétaire général faisait office de Constitution des institutions provisoi-
    d’administration autonome du Kosovo et faisait partie de la législa-
 n interne du Kosovo, qui, comme l’indique expressément le règle-
ent 1999/24 de la MINUK, est constituée par : « a) les règlements
 omulgués par le représentant spécial du Secrétaire général et les textes
 bsidiaires publiés en vertu de ceux-ci ; et b) la législation en vigueur au
osovo le 22 mars 1989 ». Il n’existe aucune différence, du point de vue
   leurs effets juridiques ou de leur force obligatoire, entre les lois en
gueur au Kosovo selon qu’elles ont été promulguées par la MINUK ou
 r la Yougoslavie/Serbie avant 1989. Le cadre constitutionnel et les
 tres règlements adoptés par le représentant spécial du Secrétaire géné-
   font partie d’un système de droit interne établi en vertu d’une autorité
 coulant d’une source juridique internationale. L’existence de cette auto-
 é ne fait toutefois pas de ces règlements des instruments de droit inter-
 tional. Ils appartiennent simplement à l’ordre juridique régissant le

                                                                        226

osovo durant la période intérimaire et au-delà. Ils font partie d’une
 islation applicable sur un territoire, adoptée aux seules fins d’adminis-
 r ce territoire. C’est ce qu’atteste leur relation avec la législation you-
 slave/serbe préexistante, adoptée avant 1989, qui est aussi en vigueur
  Kosovo.
 20. La question posée à la Cour par l’Assemblée générale concernait la
nformité au droit international de la déclaration d’indépendance du
osovo. Le cadre constitutionnel adopté par le représentant spécial du
crétaire général ne fait pas partie du droit international. Même si la
claration d’indépendance a été adoptée par les institutions provisoires
administration autonome du Kosovo en violation du cadre constitu-
 nnel, cette adoption ne peut être considérée comme ultra vires qu’au
gard du droit interne du Kosovo, et c’est au représentant spécial du
crétaire général, en sa qualité d’administrateur du territoire, ou à la
our suprême du Kosovo qu’il reviendrait d’en connaître. Ainsi, la Cour
avait nul besoin d’affirmer que
   « la déclaration d’indépendance du 17 février 2008 n’est pas le fait de
   l’Assemblée du Kosovo en tant qu’institution provisoire d’adminis-
   tration autonome agissant dans les limites du cadre constitutionnel,
   mais est celui de personnes ayant agi de concert en leur qualité de
   représentants du peuple du Kosovo, en dehors du cadre de l’admi-
   nistration intérimaire » (par. 109).
s’agit en outre d’un argument peu convaincant.
21. La question par laquelle l’Assemblée générale a sollicité l’avis
nsultatif visait expressément la « Déclaration d’indépendance des insti-
 ions provisoires d’administration autonome du Kosovo ». De plus, il
était pas demandé à la Cour de donner un avis consultatif sur la com-
 tibilité de la déclaration d’indépendance avec le cadre constitutionnel,
 i, selon moi, ne fait pas partie du droit international, et qu’il ne fallait
 nc pas prendre en considération pour apprécier la conformité de la
claration d’indépendance du Kosovo au droit international.

                                        (Signé) Abdulqawi A. YUSUF.




                                                                         227

